931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mavis R. PRINCE, Plaintiff-Appellant,v.The VIRGINIA DEPARTMENT OF MEDICAL ASSISTANCE SERVICES,Defendant-Appellee.
No. 91-1012.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-315)
Mavis R. Prince, appellant pro se.
Guy Winston Horsley, Jr., Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Mavis R. Prince appeals from the district court's order denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Prince v. Virginia Dep't of Medical Assistance Servs., CA-90-315 (E.D.Va. Jan. 9, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.